Citation Nr: 1217448	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-21 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida. 

2.  Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 





INTRODUCTION

The Veteran had active military service from November 1965 to July 1969.  He served on active duty from December 1971 to December 1973.  The appellant is the Veteran's son. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Denver Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The RO denied entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida and under 38 U.S.C.A. § 1815 for a child born with birth defects.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam. 

2. There is no competent evidence that the Veteran's son has spina bifida. 

3. There is no competent evidence that the appellant's mother was a Vietnam veteran.


CONCLUSION OF LAW

1.  The criteria for benefits under 38 U.S.C.A. § 1805 for spina bifida as the child of a Vietnam veteran have not been met.  38 U.S.C.A. § 1805 (West 2002 & Supp. 2011); 38 C.F.R. § 3.814 (2011). 

2.  The claim for entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects is without legal merit.  38 U.S.C.A. § 1815 (West 2002 & Supp. 2011); 38 C.F.R. § 3.815 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida 

VA shall pay a monthly allowance, based upon the level of disability, to or for a child who has been determined to be suffering from spina bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002). 

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's General Counsel held that 38 U.S.C.A. § 1802 applies to all forms of spina bifida other than spina bifida occulta, and that for purposes of that chapter the term "spina bifida" refers to a defective closure of the bony encasement of the spinal cord but does not include other neural tube defects such as encephalocele and anencephaly. 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, to include service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1). 

In the instant case, the record fails to establish that the Veteran's son currently has spina bifida, or that he was born with spina bifida.  The appellant has submitted private medical records in support of his claim, which show that the Veteran's son has hypergonadotrophic hypogonadism and hasshimotos thyroiditis.  The medical records do not establish that the Veteran's son has spina bifida.  There is no diagnosis of spina bifida or any form of spina bifida at birth in the records.    

The appellant asserts that these disabilities were caused by the Veteran's exposure to Agent Orange in Vietnam.  As noted, the appellant submitted private medical records and statements which reflect treatment for hypergonadotrophic hypogonadism and hasshimotos thyroiditis.  However, the Board notes that spina bifida is the only birth defect that warrants the award of monetary benefits based on the herbicide exposure of the veteran as a father of that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  While the Board sympathizes with the appellant, there is no legal basis upon which to award benefits for hypergonadotrophic hypogonadism and hasshimotos thyroiditis due to the Veteran's exposure to Agent Orange in Vietnam. 

In summary, there is no competent medical evidence which establishes a diagnosis of spina bifida.  As such, the appellant's claim must be denied.  As the facts are undisputed and the law is dispositive, the claim is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects

VA law provides that a monetary allowance may be paid for certain birth defects if the veteran who served in the Republic of Vietnam during the Vietnam era is the mother of the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815 (2011). 

In this case, the pertinent facts at issue are not in dispute.  The appellant asserts entitlement to benefits based upon his father's Vietnam service.  He does not allege and it is not shown that the mother served in Vietnam.  There is no basis in VA law for payment involving disabilities, other than spina bifida, of a natural child whose father served in Vietnam.  Therefore, the appellant's claim must be denied.  Sabonis, supra. 

It is significant to note that VA may only pay benefits within the scope of specific payments authorized by Congress.  The United States Supreme Court has held that not even the temptations of a hard case will provide a basis for ordering recovery contrary to the terms of the regulation, for to do so would disregard the duty of all courts to observe the conditions defined by Congress for charging the public treasury.  OPM v. Richmond, 496 U.S. 414, 421 (1990).  In spite of the appellant's plight, the Board is bound in its decisions, however, by the regulations of the Department, instructions of the Secretary and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011).

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act of 2000 does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida is denied. 

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child born with birth defects is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


